Citation Nr: 9929175	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for post-traumatic stress disorder.  The 
veteran appeals this decision.  


FINDINGS OF FACT

1. Service connection for post-traumatic stress disorder was 
denied by means of a Board decision of December 1996.
 
2. A November 1997 medical record from Dr. Juarbe is not 
"new" but is merely cumulative of information previously 
considered by the Board.
 
3. The testimony from a personal hearing before the RO in 
October 1998 is not "new;" it merely reiterates his prior 
contentions and describes the cumulative symptomatology of 
his mental disability.


CONCLUSIONS OF LAW

1.  The Board's December 1996 decision, wherein service 
connection for post-traumatic stress disorder was denied, is 
final.  38 U.S.C.A. § 7104 (b) (West 1991).

2.  The evidence submitted subsequent to the Board's December 
1996 decision does not serve to reopen the veteran's claim 
for service connection for post-traumatic stress disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for post-traumatic stress disorder (PTSD) 
was denied by the RO by means of a rating decision rendered 
in April 1995, at which time the veteran was furnished with 
notice of the decision.  The veteran filed a timely 
substantive appeal with the Board.  In a December 1996 
decision, the Board denied service connection for a PTSD.  
The evidence of record, including service medical records, VA 
treatment records, private medical records, Social Security 
Administration records, an August 1995 hearing before a RO 
hearing officer, and a June 1996 VA examination by two 
psychiatrists, did not show credible evidence that the 
veteran was engaged in active combat with the enemy during 
his active service in Korea, that his claimed inservice 
stressors actually occurred, and that there was a clear 
diagnosis of PTSD.  The Board decision of December 1996 is 
final as to the issue of service connection for PTSD and is 
the most recent final disallowance of his claim.  Evans; see 
also 38 C.F.R. § 3.104 (1998).

The pertinent evidence submitted after the December 1996 
Board decision includes a November 1997 medical record from 
Dr. J. A. Juarbe and testimony given by the veteran at an 
October 1998 hearing before a RO hearing officer. 

The medical statement from Dr. Juarbe indicates that the 
veteran served in Korea as an infantryman. He related a 
history of insomnia, anxiety, depression, aggressiveness, 
nightmares about the Korean Conflict, survivor guilt, 
hypervigilence, hallucinations of seeing death and wounded 
companions. He stated that the veteran was a suicide risk and 
that he was chronically and severely ill.  He gave a 
diagnosis of PTSD.  This statement by Dr. Juarbe is not new 
as it does not presents new information which has not 
previously been associated with the veteran's claims folder.  
Prior to the Board's decision in December 1996, Dr. Juarbe 
gave testimony at an August 1995 hearing before a RO hearing 
office.  Dr. Juarbe's November 1997 medical report is merely 
a recapitulation of his testimony at the RO hearing.  Dr. 
Juarbe testified in 1995 that the veteran related combat 
experiences which he contends occurred during his active 
duty.  He specifically indicated, at the hearing, that the 
veteran had seen one of his fellow soldiers killed and that 
he had to sleep over the head of a dead enemy soldier.  
During the hearing, Dr. Juarbe also indicated that the 
veteran had symptomatology consistent with a diagnosis of 
PTSD.  This is reiterated in his diagnosis of PTSD contained 
in the November 1997 medical report.  Accordingly, the 
information contained in the November 1997 report is 
essentially cumulative of prior evidence contained in the 
claims folder at the time of the Board's December 1996 
decision and will not serve to reopen the veteran's claim of 
entitlement to service connection for PTSD. 

The evidence submitted subsequent to the December 1996 Board 
decision also contains the veteran's testimony at an October 
1998 hearing before a RO hearing officer.  As with the 
medical record from Dr. Juarbe, the veteran's testimony in 
the October 1998 hearing is not "new."  At the hearing he 
claimed that he currently has PTSD and that he attributes 
this to stressors during combat in Korea.  He specifically 
contends that he saw a fellow soldier die and that he had to 
sleep above the head of a dead enemy soldier.  These 
contentions are the same ones that were brought forth at the 
August 1995 hearing and which were considered when the Board 
denied service connection for a hearing loss disability in 
1996.  Therefore, this evidence, as it is not new, will not 
serve to reopen the veteran's claim.

Accordingly, based on the preceding discussion, the Board 
finds that new and material has not been submitted sufficient 
to reopen the veteran's claim for service connection for 
post-traumatic stress disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998); see also 38 U.S.C.A. 
§ 7104(b) (West 1991).


ORDER

New and material has not been submitted to reopen a claim for 
service connection for post-traumatic stress disorder.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

